UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6306


TONY L. MOORE,

                 Plaintiff - Appellant,

          v.

ANTHONY J. PADULA; MS. BELL; KEITH MCBRIDE; L. GREER,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:11-cv-01033-TMC)


Submitted:   June 12, 2014                   Decided:   June 25, 2014


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony L. Moore, Appellant Pro Se.             Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL        & ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony   L.   Moore    appeals   the   district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983    (2012)   complaint.    We   have

reviewed the record and find no reversible error.              Accordingly,

we deny Moore’s motion to appoint counsel and affirm for the

reasons stated by the district court.                 Moore v. Padula, No.

5:11-cv-01033-TMC (D.S.C. Jan. 2, 2014).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2